o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------- ------------------ cc tege qp4 genin-119910-18 number release date uil --------------- -------------------------- ------------------------------------- dear i am responding to your email dated date concerning your difficulty in obtaining a withdrawal from your employer’s sec_457 plan to pay for repairs in your email you ask if the plan can refuse your withdrawal request sec_457 plans are retirement plans set up by certain employers including state and local governments to provide a means for employees to contribute part of their pay towards their retirement to help ensure funds in the plan are available at retirement sec_457 of the internal_revenue_code prohibits early_withdrawals from the plan while still employed except when the plan participant is faced with an unforeseeable_emergency whether a participant satisfies the plan’s rules for a withdrawal is determined by the plan_administrator some people affected by hurricane irma were helped by the disaster tax relief and airport and airway extension act of this law authorizes retirement plans including sec_457 plans to make distributions to individuals who suffered an economic loss because of hurricane irma these distributions which have to be made before date are eligible for favorable tax treatment see irs publication disaster relief which can be found on our website at irs gov for more information a sec_457 plan is not required to make special distributions on account of hurricane irma and even if it does the plan may impose conditions on obtaining a distribution if you feel you have been wrongly denied a distribution you may be able to appeal the denial through the plan’s appeal procedures genin-119910-18 at i hope this information is helpful if you have additional questions please call me or --------------------------- -------------------- sincerely joyce kahn branch chief qualified_plans branch employee_benefits tax exempt and government entities
